Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milton Orrett Cole, a native and citizen of Jamaica, has petitioned for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s order of removal. Cole contends that his conviction in Virginia of possession of marijuana with intent to distribute does not qualify as an aggravated felony and that he is thus not removable from the United States. We have reviewed the administrative record and Cole’s various contentions and uphold the Board’s finding that Cole’s conviction is an aggravated felony that establishes his removability. See 8 U.S.C. § 1101(a)(43)(B) (2006); 21 U.S.C.A. § 841(a)(1) (West Supp.2009).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.